UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT THE OSTERWEIS FUND THE OSTERWEIS STRATEGIC INCOME FUND THE OSTERWEIS STRATEGIC INVESTMENT FUND For the Six Months Ended September 30, 2011 Disclosures Past performance does not guarantee future results. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. This commentary contains the current opinions of the authors, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000® Index is an index measuring the performance of the 1,000 largest companies in the Russell 3000® Index, which is made up of 3,000 of the largest U.S. stocks.The Russell 1000 serves as a benchmark for large cap stocks in the United States.The Russell 2000® Index is an index measuring the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the largest U.S. stocks.The Russell 2000 serves as a benchmark for small cap stocks in the United States.The Euro Stoxx 50 Index is a market capitalization-weighted stock index of 50 large, blue-chip European companies operating within eurozone nations.The Barclays Capital U.S. Aggregate Bond Index (BC Agg) is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.The Bank of America Merrill Lynch U.S. Cash Pay High Yield Index is an unmanaged index that tracks the performance of below investment grade U.S. Dollar denominated corporate bonds publicly issued in the U.S. market.The 60/40 blend is composed of 60% Standard & Poor's 500 Index (S&P 500) and 40% Barclays Capital U.S. Aggregate Bond Index (BC Agg) and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. The Osterweis Funds Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments The Osterweis Fund Portfolio Managers’ Review 3 Fund Overview 5 Schedule of Investments 6 The Osterweis Strategic Income Fund Portfolio Managers’ Review 8 Fund Overview 10 Schedule of Investments 11 The Osterweis Strategic Investment Fund Portfolio Managers’ Review 14 Fund Overview 16 Schedule of Investments 17 Financial Statements Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets The Osterweis Fund 22 The Osterweis Strategic Income Fund 23 The Osterweis Strategic Investment Fund 24 Financial Highlights The Osterweis Fund 25 The Osterweis Strategic Income Fund 26 The Osterweis Strategic Investment Fund 27 Notes to the Financial Statements 28 Approval of Investment Advisory Agreements 34 Expense Example 36 Additional Information 38 Privacy Notice 39 1 The Osterweis Funds Letter from THE CHIEF INVESTMENT OFFICER AND THE PRESIDENT November 15, 2011 Dear Investors, During the third quarter, the stock market plunged as investors’ hopes for a sustained U.S. economic recovery dissipated and fears of a world-wide economic slowdown and possible U.S. double-dip recession increased.The U.S. faces several major structural headwinds including a moribund housing sector, high unemployment, bank credit restraint, and a growing and worrisome level of federal debt.Underlying these and other problems is the depressing effect of the end of the debt super cycle.On top of all this was the fiasco in Washington over the simple task of raising the debt ceiling.If our elected representatives could not handle such a routine task, how, investors asked, can they possibly tackle the real issues of tax and entitlement reform?The short answer is they can’t or won’t. But for all our problems in the U.S., Europe has it worse.Greece, with government debt approaching 170% of gross domestic product (GDP), has little chance of avoiding a default or restructuring.Either way, European banks will likely require major capital infusions to offset their losses on their Greek debt holdings.What is not in doubt is that Greek living standards will plunge – some say by up to 40%.Other Club-Med countries (Spain, Italy and Portugal) also face highly uncertain futures. There still appears to be plenty of growth in emerging markets, but it is slowing.In sum, there is a slowdown in growth world-wide and apparently no easy way to turn it back up.Interest rates are already approaching zero in the U.S.Fiscal stimulus could help temporarily, but it is not at all clear that traditional Keynesian stimulus is the answer to our current economic challenges.Progress reforming the tax code and entitlements could go a long way to restoring confidence, but nothing substantive is likely on this front until after the 2012 presidential election, and even then may prove elusive. As our readers know, we have been talking for two to three years about why the current economic upturn would likely be anemic compared to prior post-war recoveries.So far we have been right but have been surprised by the vigor of corporate profits.Clearly companies became much leaner enabling them to enjoy enormous operating leverage as demand recovered.Now, we worry that the operating leverage may have played out and a slowdown in demand will in fact have negative leverage and result in profit disappointments. While our comments so far sound rather pessimistic, they should not be interpreted as completely bleak.As always, there are certain counter-forces and natural cures at work.We think that investors should not rule out a meaningful, coordinated global policy response to the rapid slowing in economic growth that has occurred over the past few months.We are not sure what form it may take nor when it may occur, but some are calling it the “Big Bang.”Our guess is that at some point the Fed, the European Central Bank (ECB) and China’s central bank will come together and announce a new initiative to re-stimulate.When that time comes, we would not be surprised to see nearly all so-called risk assets (equities, non-investment grade bonds and commodities) respond with a sharp rally.In the same vein, growth in the emerging markets should also rebound at some point in the next 12 months once campaigns by the monetary authorities in Brazil, India and China to slow growth this year in order to cool off incipient inflationary pressures come to an end.Resurgent emerging market growth should benefit many U.S. multinational companies and, therefore, our economy.We are living in a time of adjustment, which involves both opportunity and threat.Our job as investors is to seek the former and avoid the latter. We hope you find the updated format of our Semi-Annual Report informative and easy to read.We welcome any suggestions you may have for enhancements to future reports (866-236-0050 or clientservice@osterweis.com). Sincerely, John Osterweis Matt Berler Chairman and Chief Investment Officer President and Chief Executive Officer 2 The Osterweis Fund PORTFOLIO MANAGERS’ REVIEW Performance Summary The Osterweis Fund (the “Fund”) generated a -17.49% total return for the six month period ending September 30, 2011, underperforming its benchmark, the S&P 500® Index, which returned -13.78% over the same period.(Please see standardized performance in the table following this letter.) Market Review During the second quarter 2011, the market rolled over from its April high as data began to emerge that a global economic slowdown may have begun. A spike in gasoline prices, a double dip in U.S. home prices, fading fiscal stimulus, natural disasters in both the U.S. and Japan, interest rate increases in China and other emerging market growth engines, as well as rising concern over financial contagion in Europe all raised investor fears that economic prospects may not be as robust as thought just several months ago.Further rattling investor nerves was a notable escalation in rhetoric surrounding deficit reduction and the debt ceiling that suggested little, if any, additional fiscal stimulus would come from Washington.This all occurred leading up to the conclusion of the Federal Reserve’s QE21 program. In the third quarter, the Fund and the broader markets experienced one of the most difficult quarters since the Fund’s inception 18 years ago.In fact, the only quarter in which the Fund saw a larger decline was in the fourth quarter of 2008, following the collapse of Lehman Brothers.The selling pressure that hit with full fury in August of this year continued right through to the end of the quarter.Volatility was pronounced through the period, leaving investors feeling like a small boat bouncing on the surface of very rough seas. Portfolio Review At the start of the six month period (April 1, 2011), our equity exposure was 90%.We subsequently eliminated or trimmed certain holdings that we deemed to be more economically sensitive.With these sales, we reduced the Fund’s equity allocation to 79% by September 30, 2011. The Fund trailed the benchmark for the six month period ending September 30, 2011, mostly due to stock selection in the Health Care and Information Technology sectors.Within Health Care, the largest detractors were rehabilitation services provider HealthSouth and pharmaceuticals company, Valeant Pharmaceuticals.Within the Information Technology sector, Hewlett Packard and Computer Sciences were the largest detractors.Citigroup, which we liquidated during the third quarter, also negatively impacted performance during the period. Helping the Fund’s relative returns were our investments in energy infrastructure companies Magellan Midstream Partners and Enterprise Product Partners, both of which contributed to our positive relative performance in the Energy sector.In addition, the Fund’s underweighting in the Financials sector added to relative returns. Outlook & Portfolio Positioning We think the European economies today are perilously close to falling back into recession.Even if a double-dip is ultimately avoided, we do not see strong economic growth resuming any time soon either in Europe or the U.S.The longer term structural headwinds to economic growth are still present, which we discuss in greater detail in our Investment Outlook (available at www.osterweis.com).As a result, we believe the stunning rebound in corporate profits witnessed over the past two years is likely at an end and stock selection will likely become much more important in coming quarters.We remain focused on companies that have large recurring revenue streams from stable subscription, fee or tolling type businesses.We believe that at least half of the companies in our portfolio will be able to increase dividends over the next twelve months and a large number may initiate or expand their share repurchase programs.These types of companies, together with a healthy allocation to cash and short-term bonds, should help support the Fund if the economy and markets continue to slump, and should perform well if conditions turn more robust. Our more defensive posture today reflects a view that the Fund needs to be positioned for an extended period of little to no economic growth over the next several years.The majority of the Fund’s holdings have non-cyclical business models that we believe should be able to deliver revenue, earnings and free cash flow growth, even if the economy stays 3 he Osterweis Fund PORTFOLIO MANAGERS’ REVIEW in a slump.The portfolio has an emphasis on well-capitalized, dividend-paying companies that we estimate have the financial strength to increase dividends.The non-dividend paying companies that we own have other compelling attributes that we believe compensate for the lack of a dividend. Sincerely, John Osterweis Matt Berler Lead Portfolio Manager Co-Lead Portfolio Manager 1 Second round of quantitative easing Mutual Fund investing involves risk.Principal loss is possible. The Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. 4 The Osterweis Fund FUND OVERVIEW(Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2011 Since Inception Six Months 1 Year 5 Years 10 Years (October 1, 1993) The Osterweis Fund -17.49% -6.61% 0.27% 5.44% 9.82% S&P 500 Index -13.78% 1.14% -1.18% 2.82% 7.14% Expense ratio as of 3/31/2011:1.01% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. 10-Year Growth of $10,000 This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2001 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. Top Ten Equity Holdings Crown Holdings, Inc. 3.2% Bayer AG 3.1% Transatlantic Holdings, Inc. 3.1% Enterprise Products Partners L.P. 3.1% American Water Works Co., Inc. 3.0% Questar Corp. 2.9% Republic Services, Inc. 2.9% Kinder Morgan, Inc. 2.8% Johnson & Johnson 2.8% Valeant Pharmaceuticals International, Inc. 2.7% Sector Allocation Health Care 18.8% Energy 12.1% Consumer Staples 10.2% Information Technology 9.3% Industrials 8.9% Utilities 5.9% Financials 5.7% Consumer Discretionary 4.8% Materials 3.2% Corporate Bonds 3.1% Bonds Maturing within One Year 1.3% Cash* 16.7% * Cash, cash equivalents and other assets less liabilities. 5 The Osterweis Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 73.7% Aerospace & Defense: 4.0% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 2.1% Diageo Plc - ADR Commercial Banks: 1.8% First Republic Bank1 Commercial Services & Supplies: 2.9% Republic Services, Inc. Computers & Peripherals: 1.2% Hewlett Packard Co. Containers & Packaging: 3.2% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 2.0% Avnet, Inc.1 Food & Staples Retailing: 1.7% Safeway, Inc. Food Products: 6.4% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 2.9% Questar Corp. Health Care Equipment & Supplies: 6.2% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.4% HealthSouth Corp.1 Insurance: 3.9% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 2.3% Redecard SA2 Media: 2.9% Cinemark Holdings, Inc. Regal Entertainment Group Multiline Retail: 1.9% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 7.0% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 10.2% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc.1 Software: 3.8% Compuware Corp.1 Websense, Inc.1 Trading Companies & Distributors: 1.9% Air Lease Corp.1 Water Utilities: 3.0% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $901,157,252) PARTNERSHIPS & TRUSTS: 5.2% Oil, Gas & Consumable Fuels: 5.2% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $40,446,198) The accompanying notes are an integral part of these financial statements. 6 The Osterweis Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value BONDS: 4.4% CORPORATE BONDS: 4.0% Aerospace & Defense: 0.9% Gencorp, Inc. $ 9.500%, 08/15/2013 $ Diversified Financial Services: 0.5% International Lease Finance Corp. 5.300%, 05/01/2012 Hotels, Restaurants & Leisure: 0.4% Mandalay Resort Group 6.375%, 12/15/2011 IT Services: 0.5% Unisys Corp. 12.750%, 10/15/20143 Multiline Retail: 1.7% Dollar General Corp. 11.875%, 07/15/2017 TOTAL CORPORATE BONDS (Cost $49,554,788) CONVERTIBLE BONDS: 0.4% Health Care Equipment & Supplies: 0.4% Integra LifeSciences Holdings Corp. 2.375%, 06/01/20123 TOTAL CONVERTIBLE BONDS (Cost $4,923,900) TOTAL BONDS (Cost $54,478,688) Shares SHORT-TERM INVESTMENTS: 17.9% Federated U.S. Treasury Cash Reserve, 0.000%4 TOTAL SHORT-TERM INVESTMENTS (Cost $222,268,003) TOTAL INVESTMENTS IN SECURITIES: 101.2% (Cost $1,218,350,141) Liabilities in Excess of Other Assets: (1.2)% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2011, the value of these securities amounted to $11,385,480 or 0.9% of net assets. 4 Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 7 The Osterweis Strategic Income Fund PORTFOLIO MANAGERS’ REVIEW Performance Summary The Osterweis Strategic Income Fund (the “Fund”) generated a -1.58% total return for the six month period ending September 30, 2011, underperforming its benchmark, the Barclays Capital U.S. Aggregate Bond Index, which returned 6.20% over the same period.(Please see standardized performance in the table following this letter.) Market Review The third quarter was a reversal of the first six months of 2011.In the first half of the year, the U.S. high yield bond market1, like the U.S. and European stock markets2,3, was up about 5-6%.In the third quarter, uncertainties on both sides of the Atlantic completely changed the global economic outlook and drove both high yield bonds and equities into negative territory on a year-to-date basis. In the U.S., the economy has shown no meaningful signs of strengthening.Unemployment remains high and construction spending continues to stagnate.Government stimulus has done little to ignite job creation and economic growth, and has resulted in our own sovereign debt problem.The political impasse during the quarter and our inability to enact a credible deficit reduction plan resulted in a downgrade of U.S. Treasuries by Standard & Poor’s. The positives among all this negative news are that commodity prices have corrected significantly and inflation concerns have receded.Lower commodity prices should eventually result in greater investment and consumption, while the threat of rising inflation to economic growth is somewhat diminished, at least in the short term. Portfolio Review The Fund trailed the benchmark over the six month period ending September 30, 2011.The Fund’s lack of investment grade holdings was the primary detractor from performance relative to the benchmark, as this sector outperformed the Fund’s non-investment grade holdings.The Fund was particularly hindered by the lack of exposure to Treasuries.Treasuries rallied during the third quarter, making the Treasury sector was the strongest performing investment grade subsector within the benchmark for the six-month period. The Fund’s significant weight in higher yielding securities had a slight negative return for the period.Given the Fund’s significant weight in this sector, the higher yielding securities detracted notably from both absolute and relative results.The Fund held approximately 73% in higher yielding securities at the beginning of the period.In the second and third calendar quarters, we increased the Fund’s allocation to shorter term, higher yielding securities, ending the period with approximately 77% in higher yielding securities.The Fund’s investments in convertible securities also performed negatively for the period, which detracted from relative results.The benchmark, an investment grade index, does not contain any higher yielding or convertible bonds. During the period, the yield curve declined, with longer term yields declining more than shorter term yields.The Fund’s shorter duration position relative to the benchmark was another detractor from relative performance.Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, resulting in a drag on the Fund’s relative performance. Outlook & Portfolio Positioning Today’s crises and fears are echoes of the past.Much like last year, the problems in Greece have called into question the financial stability of several other European nations and the continued viability of the euro.Fears of a financial sector melt-down and an economic recession loom as they did in 2008.The U.S. stock market correction and rally in Treasuries are reminiscent of the 2008-2009 time period.European leaders continue trying to find a way to contain and remedy the situation in Greece, Ireland, Portugal, Italy and Spain.A few possible strategies are being discussed, including increasing bailout funds and creating a temporary dual currency system.We are hopeful these plans will provide solutions for the euro zone and, thereby, help prevent a U.S. financial sector crisis and a double dip recession. We continue to view Treasury bonds as a high risk sector.This view may fly in the face of those who deem them to be the best shelter against market turbulence.Valuations at one hundred times earnings was the tipping point for the tech market a decade ago.We believe a parallel may be drawn for U.S. government bonds now. 8 The Osterweis Strategic Income Fund PORTFOLIO MANAGERS’ REVIEW While it looks like interest rates are likely to stay low, we continue to focus on maintaining a relatively short duration.We are not willing to take on the potential interest rate risk of increasing our duration for relatively small improvements in yield. Additionally, in light of the possibility of another economic contraction, we reduced our convertible bond weighting, since these types of bonds tend to be more economically sensitive.We increased our allocation to shorter-dated corporate bonds and to “cushion bonds,” which are higher-coupon bonds that are likely to be called prior to maturity, as corporations take the opportunity to refinance at the much lower existing rates.Finally, we are keeping some cash on hand which should allow us to buy opportunistically. Sincerely, Carl Kaufman Simon Lee Portfolio Manager Assistant Portfolio Manager 1 The high yield bond market is represented by the Bank of America Merrill Lynch U.S. Cash Pay High Yield Index. 2 The U.S. stock market is represented by the S&P 500 Index. 3 The European stock market is represented by Euro Stoxx 50 Index. Mutual Fund investing involves risk.Principal loss is possible. The Osterweis Strategic Income Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 9 The Osterweis Strategic Income Fund FUND OVERVIEW (Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2011 Since Inception Six Months 1 Year 3 Years 5 Years (August 30, 2002) The Osterweis Strategic Income Fund -1.58% 3.08% 9.16% 6.85% 7.82% Barclays Capital U.S. Aggregate Bond Index 6.20% 5.26% 7.97% 6.53% 5.48% Expense ratio as of 3/31/2011:0.98% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10,000 Since Inception This chart illustrates the performance of a hypothetical $10,000 investment made on 8/30/02 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. Top Ten Debt Holdings The Goodyear Tire & Rubber Co., 10.500% 3.0% Arch Western Finance LLC, 6.750% 2.7% Dollar General Corp., 11.875% 2.6% RSC Holdings, Inc., 9.500% 2.4% Collective Brands, Inc., 8.250% 2.4% Host Hotels & Resorts, L.P., 6.875% 2.2% West Corp., 11.000% 2.2% Lions Gate Entertainment Corp., 144A, 10.250% 2.2% Spartan Stores, Inc., 3.375% 2.0% Sector Allocation Corporate Bonds 72.5% Convertible Bonds 7.4% Bonds Maturing within One Year 2.7% Variable Rate Bonds 2.0% Convertible Preferred Stock 0.5% Cash* 14.9% * Cash, cash equivalents and other assets less liabilities. 10 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value BONDS: 84.6% CORPORATE BONDS: 75.7% Aerospace & Defense: 4.0% ADS Tactical, Inc. $ 11.000%, 04/01/20181 $ Gencorp, Inc. 9.500%, 08/15/2013 GeoEye, Inc. 9.625%, 10/01/2015 8.625%, 10/01/2016 Auto Components: 4.2% Stoneridge, Inc. 9.500%, 10/15/20171 The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 UCI International, Inc. 8.625%, 02/15/2019 Capital Markets: 0.9% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 2.0% Nova Chemicals Corp. 3.542%, 11/15/20132 Rockwood Specialties Group, Inc 7.500%, 11/15/2014 Commercial Banks: 2.3% CIT Group, Inc. 7.000%, 05/01/2014 7.000%, 05/01/2015 Commercial Services & Supplies: 2.3% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 1.0% United Rentals North America, Inc. 10.875%, 06/15/2016 Consumer Finance: 0.7% SLM Corp. 5.375%, 01/15/2013 Containers & Packaging: 2.2% Longview Fibre Co. 8.000%, 06/01/20161 Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Financial Services: 0.4% International Lease Finance Corp. 6.625%, 11/15/2013 Diversified Telecommunication Services: 3.5% Qwest Communications International, Inc. 7.500%, 02/15/2014 West Corp. 11.000%, 10/15/2016 Electrical Equipment: 0.8% Coleman Cable, Inc. 9.000%, 02/15/2018 Food Products: 0.9% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 1.8% Alere, Inc. 7.875%, 02/01/2016 9.000%, 05/15/2016 Health Care Providers & Services: 0.5% HCA, Inc. 9.875%, 02/15/2017 Hotels, Restaurants & Leisure: 6.8% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Corp. 9.000%, 01/15/2013 CKE Restaurants, Inc. 11.375%, 07/15/2018 Fiesta Restaurant Group, Inc. 8.875%, 08/15/20161 Mandalay Resort Group 6.375%, 12/15/2011 MGM Resorts International 6.750%, 09/01/2012 O’Charleys, Inc. 9.000%, 11/01/2013 The accompanying notes are an integral part of these financial statements. 11 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS: 75.7% (Continued) IT Services: 3.1% Unisys Corp. $ 12.750%, 10/15/20141 $ 12.500%, 01/15/2016 Leisure Equipment & Products: 1.2% Smith & Wesson Holding Corp. 9.500%, 01/14/20161 Machinery: 1.4% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 6.6% LIN Television Corp. 6.500%, 05/15/2013 Lions Gate Entertainment Corp. 10.250%, 11/01/20161 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/20161 Regal Entertainment Group 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Multiline Retail: 2.7% Dollar General Corp. 11.875%, 07/15/2017 Saks, Inc. 9.875%, 10/01/2011 Oil, Gas & Consumable Fuels: 7.1% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Genesis Energy L.P. 7.875%, 12/15/20181 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 6.750%, 12/15/2014 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Paper & Forest Products: 1.0% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 2.2% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 4.2% Hertz Corp. 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Specialty Retail: 9.3% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 Sally Holdings LLC 9.250%, 11/15/2014 The Pep Boys- Manny, Moe & Jack 7.500%, 12/15/2014 Textiles, Apparel & Luxury Goods: 0.5% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 1.2% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.5% Russel Metals, Inc. 6.375%, 03/01/2014 Wesco Distribution, Inc. 7.500%, 10/15/2017 Wireless Telecommunication Services: 0.4% NII Capital Corp. 10.000%, 08/15/2016 TOTAL CORPORATE BONDS (Cost $1,447,384,989) The accompanying notes are an integral part of these financial statements. 12 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value CONVERTIBLE BONDS: 8.9% Beverages: 0.7% Central European Distribution Corp. $ 3.000%, 03/15/2013 $ Capital Markets: 0.5% Knight Capital Group, Inc. 3.500%, 03/15/2015 Computers & Peripherals: 0.4% Sandisk Corp. 1.000%, 05/15/2013 Energy Equipment & Services: 0.9% Willbros Group, Inc. 6.500%, 12/15/20121 Food & Staples Retailing: 2.3% Spartan Stores, Inc. 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies: 1.4% Alere, Inc. 3.000%, 05/15/2016 Hologic, Inc. 2.000%, 12/15/2037 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.5% Icahn Enterprises, L.P. 4.000%, 08/15/20131,2 IT Services: 0.4% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Media: 0.3% Lions Gate Entertainment Corp. 2.938%, 10/15/2024 Specialty Retail: 0.5% Charming Shoppes, Inc. 1.125%, 05/01/2014 TOTAL CONVERTIBLE BONDS (Cost $165,747,736) TOTAL BONDS (Cost $1,613,132,725) Shares CONVERTIBLE PREFERRED STOCKS: 0.5% Electric Utilities: 0.2% PPL Corp. Oil, Gas & Consumable Fuels: 0.3% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $8,496,750) SHORT-TERM INVESTMENTS: 9.9% Federated U.S. Treasury Cash Reserve, 0.000%3 TOTAL SHORT-TERM INVESTMENTS TOTAL INVESTMENTS IN SECURITIES: 95.0% (Cost $1,806,112,048) Other Assets in Excess of Liabilities: 5.0% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2011, the value of these securities amounted to $265,020,249 or 14.3% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2011. 3 Annualized seven-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 13 The Osterweis Strategic Investment Fund PORTFOLIO MANAGERS’ REVIEW Performance Summary The Osterweis Strategic Investment Fund (the “Fund”) generated a -10.90% total return for the six month period ending September 30, 2011, underperforming its blended benchmark, 60% S&P 500® Index and 40% Barclays Capital U.S. Aggregate Bond Index, which returned -6.13% over the same period.(Please see standardized performance in the table following this letter.) Market Review In the second and third quarters renewed fears of a Greek financial crisis triggered a flight to safety.“Risk” assets, such as stocks and high yield bonds lagged, while U.S. Treasury bonds rallied as investors flocked to buy them. The third quarter was particularly challenging for the markets and for the Fund.Our equity holdings sold off sharply with the stock market and our bonds did not provide as much protection as we would have hoped.The selling pressure that hit with full fury in August continued right through to the end of the quarter.Volatility was also pronounced through the period, leaving investors feeling like a small boat bouncing on the surface of very rough seas.Many of the factors that led to the market distress in the third quarter remain unresolved: slowing global economic growth, no credible fix for the European sovereign debt crisis, and the lack of effective political leadership in Washington.In the face of these uncertainties, investors rushed to lower risk in their portfolios and may continue to do so.The remarkable rally in U.S. Treasury bonds in the quarter, even in the face of the ratings downgrade by Standard & Poor’s, is a dramatic manifestation of the rotation in financial markets away from risk.During the quarter, the yield-to-maturity on the 30-year U.S. Treasury dropped from 4.4% at the end of June to 2.9% at the end of September.This contributed to an approximate ten percentage point difference1 in the performance of investment grade bonds2 versus high yield bonds3.In the equity markets, the flight from risk was evident with large cap stocks4 outperforming small cap stocks5 by over seven percentage points1. Portfolio Review At the start of the six-month period, our equity exposure was 66%.We subsequently eliminated or trimmed certain equity holdings that we deemed to be more economically sensitive while raising our allocation to fixed income and cash.At the end of the period, equities constituted 51% of the Fund’s assets. Both the equity and fixed income holdings contributed to the Fund’s underperformance versus the blended benchmark of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index (“BC Agg”) over the six month period ending September 30, 2011.Our cash position provided the Fund with a modest boost during the period. Equities – Most of the underperformance versus the S&P 500 Index was due to our investments in Health Care and Information Technology.The largest detractors in Health Care were rehabilitation services provider HealthSouth and pharmaceuticals companies Bayer AG and Valeant Pharmaceuticals.Within Information Technology, Hewlett Packard and Computer Sciences were the largest detractors.Citigroup, which we liquidated during the third quarter, also negatively impacted performance during the period. Helping the Fund’s relative equity returns were our positions in energy infrastructure companies Magellan Midstream Partners and Enterprise Product Partners, both of which contributed to our positive relative performance in the Energy sector.In addition, the Fund’s overweighting in the Health Care sector and underweighting in the Financials sector added to relative returns. Fixed Income – During the period investment grade bonds performed well, but the absence of these holdings in the Fund was the primary reason for the underperformance versus the BC Agg.The Fund was particularly hindered by a lack of exposure to Treasuries.Treasuries rallied during the third quarter making Treasuries the strongest performing investment grade subsector within the BC Agg for the six-month period. The Fund’s significant weight in higher yielding securities also had a negative impact on relative returns as these bonds as a whole considerably underperformed the investment grade bond market during the period.The increase in allocation to these types of securities from 26% of the total portfolio at the start of the period to 37% as of September 30, 2011 was a further drag on returns.In addition, the Fund’s investments in convertible securities, albeit a small allocation, performed negatively for the period.The BC Agg, an investment grade index, does not contain any higher yielding or convertible bonds. 14 The Osterweis Strategic Investment Fund PORTFOLIO MANAGERS’ REVIEW During the period, the yield curve declined, with longer term yields declining more than shorter term yields.As such, the Fund’s shorter duration position compared to the BC Agg was another detractor.Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, further contributing to our underperformance.On the positive side, the high yield new issue market continued to be active during the period and helped the Fund’s returns. Outlook We think European economies today are perilously close to falling back into recession.Even if a double-dip is ultimately avoided, we do not see strong economic growth resuming anytime soon either in Europe or the U.S.The longer term structural headwinds to economic growth are still present, which we discuss in greater detail in our Investment Outlook (available at www.osterweis.com).As a result, the stunning rebound in corporate profits witnessed over the past two years is likely at an end, and stock and bond selection will likely become much more important in coming quarters.We remain focused on companies that have large recurring revenue streams from stable subscription, fee or tolling type businesses.For our equity holdings, we estimate that at least half of the companies in our portfolio should be able to increase dividends over the next twelve months and a large number may initiate or expand their share repurchase programs.Investments in these types of companies, together with the portfolio’s above average allocation to cash and short-term bonds, should help support the Fund if the economy and markets continue to slump, and should perform well if conditions turn more robust. At this point, the Fund should be better positioned if the U.S. economy experiences an extended period of little to no economic growth over the next several years.Even if the economy stays in a slump, the majority of the Fund’s equity holdings have non-cyclical business models that we believe should be able to deliver revenue, earnings and cash flow growth.Additionally, we believe the Fund’s fixed income holdings should comfortably meet debt obligations.The equity holdings in the portfolio have an emphasis on well-capitalized, dividend-paying companies that we estimate have the financial strength to increase dividends.The non-dividend paying equities that we own have what we believe are other compelling attributes that compensate for the lack of a dividend.On the fixed income side, we continue to avoid Treasury bonds as we believe these securities carry much greater downside risk than upside potential beyond this current rush to a safe haven.We increased our allocation to shorter-dated corporate bonds and to “cushion bonds,” which are higher-coupon bonds that are likely to be called prior to maturity, as corporations take the opportunity to refinance at the much lower existing rates. Sincerely, John Osterweis Matt Berler Carl Kaufman Lead Portfolio Manager Co-Lead Portfolio Manager Co-Lead Portfolio Manager 1During the third quarter of 2011. 2The investment grade bond market is represented by the Barclays Capital U.S. Aggregate Bond Index. 3The high yield bond market is represented by the Bank of America Merrill Lynch U.S. High Yield Cash Pay Index. 4Large cap stocks are represented by the Russell 1000 Index. 5Small cap stocks are represented by the Russell 2000 Index. Mutual Fund investing involves risk.Principal loss is possible. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. 15 The Osterweis Strategic Investment Fund FUND OVERVIEW (Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2011 Since Inception Six Months 1 Year (August 31, 2010) The Osterweis Strategic Investment Fund -10.90% 0.81% 4.66% 60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index -6.13% 3.05% 7.93% Expense ratio as of 3/31/2011:1.51% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10,000 Since Inception This chart illustrates the performance of a hypothetical $10,000 investment made on 8/31/10 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. Sector Allocation Corporate Bonds 36.5% Health Care 11.4% Energy 8.1% Consumer Staples 7.1% Information Technology 6.0% Industrials 5.3% Financials 3.5% Utilities 3.4% Consumer Discretionary 2.7% Convertible Bonds 2.0% Materials 1.7% Convertible Preferred Stock 1.4% Bonds Maturing within One Year 1.1% Variable Rate Bonds 0.6% Cash* 9.2% * Cash, cash equivalents and other assets less liabilities. Top Ten Equity Holdings Johnson & Johnson 2.0% Kraft Foods, Inc. 2.0% American Water Works Co., Inc. 1.8% Crown Holdings, Inc. 1.7% Unilever NV 1.7% Kinder Morgan, Inc. 1.7% Transatlantic Holdings, Inc. 1.7% Magellan Midstream Partners L.P. 1.7% Republic Services, Inc. 1.7% Questar Corp. 1.6% Top Ten Debt Holdings Fiesta Restaurant Group, Inc., 144A, 8.875% 1.6% International Lease Finance Corp., 6.625% 1.6% Unisys Corp., 144A, 12.750% 1.5% Collective Brands, Inc., 8.250% 1.4% Kansas City Southern De Mexico, 12.500% 1.3% Deluxe Corp., 7.375% 1.3% Oppenheimer Holdings, Inc., 8.750% 1.3% Bill Barrett Corp., 9.875% 1.2% Dollar General Corp., 11.875% 1.2% Albertsons, Inc., 7.250% 1.1% 16 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 46.0% Aerospace & Defense: 2.4% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.3% Diageo Plc - ADR Commercial Banks: 1.2% First Republic Bank 1 Commercial Services & Supplies: 1.7% Republic Services, Inc. Computers & Peripherals: 0.9% Hewlett Packard Co. Containers & Packaging: 1.7% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 1.1% Avnet, Inc.1 Food & Staples Retailing: 1.0% Safeway, Inc. Food Products: 4.8% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 1.6% Questar Corp. Health Care Equipment & Supplies: 3.7% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 1.5% HealthSouth Corp.1 Insurance: 2.3% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 1.4% Redecard SA2 Media: 1.5% Cinemark Holdings, Inc. Regal Entertainment Group Multiline Retail: 1.2% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 5.0% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 6.1% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc.1 Software: 2.6% Compuware Corp.1 Websense, Inc.1 Trading Companies & Distributors: 1.2% Air Lease Corp.1 Water Utilities: 1.8% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $15,754,521) CONVERTIBLE PREFERRED STOCKS: 1.4% Electric Utilities: 1.4% PPL Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $400,000) PARTNERSHIPS & TRUSTS: 3.2% Oil, Gas & Consumable Fuels: 3.2% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $872,765) The accompanying notes are an integral part of these financial statements. 17 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value BONDS: 40.2% CORPORATE BONDS: 37.6% Aerospace & Defense: 1.8% ADS Tactical, Inc. $ 11.000%, 04/01/20183 $ GeoEye, Inc. 8.625%, 10/01/2016 Auto Components: 1.0% The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 Capital Markets: 1.3% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.0% Rockwood Specialties Group, Inc 7.500%, 11/15/2014 Commercial Services & Supplies: 1.3% Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 1.0% United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 0.9% Packaging Dynamics Corp. 8.750%, 02/01/20163 Diversified Financial Services: 1.5% International Lease Finance Corp. 6.625%, 11/15/2013 Diversified Telecommunication Services: 1.0% West Corp. 11.000%, 10/15/2016 Food & Staples Retailing: 1.1% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 0.9% Alere, Inc. 7.875%, 02/01/2016 Hotels, Restaurants & Leisure: 3.9% Boyd Gaming Corp. 6.750%, 04/15/2014 Fiesta Restaurant Group, Inc. 8.875%, 08/15/20163 MGM Resorts International 6.750%, 09/01/2012 O’Charleys, Inc. 9.000%, 11/01/2013 IT Services: 1.5% Unisys Corp. 12.750%, 10/15/20143 Leisure Equipment & Products: 0.6% Smith & Wesson Holding Corp. 9.500%, 01/14/20163 Machinery: 0.9% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 1.4% Lions Gate Entertainment Corp. 10.250%, 11/01/20163 Scholastic Corp. 5.000%, 04/15/2013 Multiline Retail: 1.2% Dollar General Corp. 11.875%, 07/15/2017 Oil, Gas & Consumable Fuels: 3.9% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 8.625%, 02/01/2017 Paper & Forest Products: 1.1% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 0.4% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 2.8% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 The accompanying notes are an integral part of these financial statements. 18 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS: 37.6% (Continued) Specialty Retail: 4.8% Brown Shoe Co., Inc. $ 7.125%, 05/15/2019 $ Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 Sally Holdings LLC 9.250%, 11/15/2014 The Pep Boys- Manny, Moe & Jack 7.500%, 12/15/2014 Textiles, Apparel & Luxury Goods: 0.8% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 0.7% Alliance One International, Inc. 10.000%, 07/15/2016 TOTAL CORPORATE BONDS (Cost $12,101,535) CONVERTIBLE BONDS: 2.6% Beverages: 0.5% Central European Distribution Corp. 3.000%, 03/15/2013 Energy Equipment & Services: 0.8% Willbros Group, Inc. 6.500%, 12/15/20123 Health Care Equipment & Supplies: 0.7% Alere, Inc. 3.000%, 05/15/2016 Industrial Conglomerates: 0.6% Icahn Enterprises, L.P. 4.000%, 08/15/20133,4 TOTAL CONVERTIBLE BONDS (Cost $896,331) TOTAL BONDS (Cost $12,997,866) SHORT-TERM INVESTMENTS: 9.4% Federated U.S. Treasury Cash Reserve, 0.000%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,942,927) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $32,968,079) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2011, the value of these securities amounted to $2,352,198 or 7.6% of net assets. 4 Variable rate security; rate shown is the rate in effect on September 30, 2011. 5 Annualized seven-day yield as of September 30, 2011. 19 The Osterweis Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund ASSETS Investments in securities, at value (cost $1,218,350,141, $1,806,112,048 and $32,968,079, respectively) (Note 2) $ $ $ Cash — — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees, net Administration fees Due to custodian — — 35 Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) ) Net unrealized appreciation on receivables denominated in foreign currencies — — Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 20 The Osterweis Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2011 (Unaudited) The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund INVESTMENT INCOME Dividends (net of $319,747, $0 and $0, respectively, in foreign withholding taxes) $ $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Reports to shareholders Registration fees Audit fees Miscellaneous expense Trustee fees Chief Compliance Officer fees Insurance expense Legal fees Total expenses Fees waived and expenses reimbursed — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on investments and foreign currency ) ) Change in net unrealized depreciation on investments and foreign currency ) ) ) Net realized and unrealized loss on investments and foreign currency ) ) ) Net decrease in net assets resulting from operations $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 The Osterweis Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $13,813 and $27,683, respectively. The accompanying notes are an integral part of these financial statements. 22 The Osterweis Strategic Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $80,020 and $44,626, respectively. The accompanying notes are an integral part of these financial statements. 23 The Osterweis Strategic Investment Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2011 Period Ended (Unaudited) March 31, 2011* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year — End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2011 Period Ended (Unaudited) March 31, 2011* Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $40 and $217, respectively. * Fund commenced operations on August 31, 2010. Information presented is for the period from August 31, 2010 to March 31, 2011. The accompanying notes are an integral part of these financial statements. 24 The Osterweis Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealize gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — — — ) ) ) Total distributions — ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return )%+ % % )% )% % RATIO/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees waived and expenses absorbed %# % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees waived and expenses absorbed %# % Portfolio turnover rate 20%+ 39% 26% 63% 56% 50% * Amount is less than $0.01. ^ Calculated using the average shares outstanding method for all periods / years ended March 31, 2010 to present, and the SEC method for years ended March 31, 2007 to March 31, 2009. + Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 25 The Osterweis Strategic Income Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) ) — ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return )%+ % % )% % % RATIO/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees absorbed or recouped %# % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# % After fees absorbed or recouped %# % Portfolio turnover rate 51%+ 115% 98% 89% 105% 100% * Amount is less than $0.01. ^ Calculated using the average shares outstanding method for all periods / years ended March 31, 2010 to present, and the SEC method for years ended March 31, 2007 to March 31, 2009. + Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 26 The Osterweis Strategic Investment Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended September 30, Period Ended March 31, (Unaudited) 2011* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Paid-in capital from redemption fees (Note 2) ~ ~ Net asset value, end of period $ $ Total return )%+ %+ RATIO/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# %# After fees absorbed or recouped %# %# RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %# %# After fees absorbed or recouped %# %# Portfolio turnover rate 74%+ 134%+ * Fund commenced operations on August 31, 2010.The information presented is for the period from August 31, 2010 to March 31, 2011. ^ Calculated using the average shares outstanding method. ~ Amount is less than $0.01. + Not annualized. # Annualized. The accompanying notes are an integral part of these financial statements. 27 The Osterweis Funds NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Unaudited) NOTE 1 - ORGANIZATION The Osterweis Fund, The Osterweis Strategic Income Fund and The Osterweis Strategic Investment Fund (the “Funds”) are series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The Osterweis Fund, The Osterweis Strategic Income Fund and The Osterweis Strategic Investment Fund commenced operations on October 1, 1993, August 30, 2002 and August 31, 2010 respectively. The investment objective of The Osterweis Fund is to attain long-term total returns, which it attempts to achieve by investing primarily in common stocks.The investment objective of The Osterweis Strategic Income Fund is to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation, which it attempts to achieve by investing primarily in income bearing securities, including a wide range of debt and dividend-paying equity securities.The investment objective of The Osterweis Strategic Investment Fund is to attain long-term total returns and capital preservation, which it attempts to achieve by investing in both equity and fixed income securities that the Adviser believes can deliver attractive long-term returns and enhanced capital preservation. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) exchange,are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2011, the Funds did not hold fair valued securities. As described in above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. 28 The Osterweis Funds NOTES TO FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, the level of the fair value hierarchy in which the fair value measurement falls, is determined based upon the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2011: The Osterweis Fund Level 1 Level 2 Level 3 Common Stocks^ $ $
